DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims (1, 3-12, 14-23, 25-26) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant states “claim 1 has been amended without prejudice for further clarity. Specifically, claim 1 as amended recites, inter alia, “extracting a joint features representation based on the classification model, the joint features representation comprising acoustic features and visual landmark features of the user obtained simultaneously during the discrete epoch.” (Emphasis added). Support for this amendment can be found in the present specification and/or drawings, for example in paragraph [0168], which states that “[b]oth acoustic and vision data are collected simultaneously so that they are well synchronized, which ensures correspondence between facial landmarks 155 distribution on the screen 105 and the relative device position,” with the discrete epoch in this embodiment being time. Derakhshani fails to teach, or even suggest, such a user authentication system. Accordingly, Applicant asserts that claim 1 is patentable over Derakhshani.  Independent claims 12 and 23 have been amended in a manner consistent with the above amendments made to claim 1. Specifically, claim 12, which is directed to a method for predicting authentication of a device user based on a joint features representation, recites, inter alia, the step of “extracting a joint features representation based on the classification model, the joint features representation comprising acoustic features and visual landmark features of the user obtained simultaneously during the discrete epoch.” (Emphasis added). Similarly, claim 23, which is directed to a computer program product including a computer readable storage medium having computer readable program code that, when executed, performs, inter alia, the step of “extracting a joint features representation based on the classification model, the joint features representation comprising acoustic features and visual landmark features of the user obtained simultaneously during the discrete epoch.” (Emphasis added). Again, Derakhshani fails to teach, or even suggest, ® Td. at para. [0025].” (See applicant’s remarks dated 5/18/22.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        June 13, 2022